Citation Nr: 1437076	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  08-32 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a lung disease.  

2.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel 




INTRODUCTION

The Veteran had active service from February 1957 to April 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, denying the claims currently on appeal.  These claims were previously remanded by the Board in May 2010 for further evidentiary development.  

Since the May 2010 Board remand, service connection for a left hip disability was established in an April 2012 rating decision.  Since this grant constituted a full grant of the benefits sought on appeal, this claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In addition to the physical claims file, there is an electronic paperless file (Virtual VA) associated with this claim.  Additional documentation, including records of VA medical treatment from as recently as August 2013, has been reviewed in conjunction with the below decision.   Thus, there was additional evidence added to the record after the issuance of the May 2012 supplemental statement of the case both prior to and after certification of the issues to the Board.  The included evidence showed the continued presence of respiratory complaints.  The issue of a current disability is substantiated and not in dispute.  Thus, the Board finds that this additional evidence was neither relevant such that the issuance of a supplemental statement of the case was required as set forth in 38 C.F.R. § 19.37(a), nor pertinent such that solicitation of a waiver was necessary as set forth in 38 C.F.R. § 20.1304(c). 

The issue of entitlement to a right hip disability, to include as secondary to a service-connected lumbar spine disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran does not suffer from a current respiratory disability, to include chronic obstructive pulmonary disease (COPD), that manifested during, or as a result of, active military service, to include as due to in-service pneumonia.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a respiratory disorder, to include as due to in-service pneumonia, have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
		
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter sent to the Veteran in June 2004, along with information provided to the Veteran in May 2008, addressed all notice elements listed under 3.159(b)(1).  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Even though the Veteran was not provided with the Dingess requirements (specifically, how disability ratings and effective dates are assigned) until after the initial adjudication of the claims, the claims were subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the remains of the Veteran's service treatment records, but a formal finding as to the unavailability of additional records was provided to VA in June 2004.  Also, the Veteran received VA medical examinations in January 2010 and December 2011, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private treatment records have also been associated with the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its May 2010 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) contacted the Veteran in July 2010 to provide additional evidence of treatment.  He was also scheduled for medical examinations regarding the issues on appeal.  The December 2011 opinion is adequate.  The AMC later issued a rating decision and a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a diagnosis of a current disability; (2) evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2012).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's respiratory condition is not a disease listed at 38 C.F.R. § 3.309(a).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Analysis

The Veteran contends that he is entitled to service connection for a respiratory disorder.  Specifically, the Veteran has alleged that he suffers from a current respiratory disorder that is related to his in-service pneumonia.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's current COPD did not manifest during, or as a result of, active military service, to include as due to in-service pneumonia.  

At the outset of this discussion, the Board notes that the Veteran's service medical and personnel records were damaged in a fire at the National Personnel Records Center (NPRC) in 1973.  The remains of these records have been obtained, although much of the original information no longer exists.  Under such circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Because the Veteran's medical and personnel records are not complete, the Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

Records from March 1958 reflect that the Veteran was indeed treated for pneumonia at this time.  The Veteran has also submitted a copy of an undamaged treatment record that was in his possession confirming this fact.  According to the remains of an X-ray report dated March 1958, the Veteran's lung fields were now clear.  The remainder of the records are too significantly damaged to gather any useful or conclusive evidence.  

Post-service records, however, fail to reflect that the Veteran suffered from chronic pneumonia or associated symptomatology following his separation from active duty.  There is no evidence of a respiratory diagnosis for many years following separation from active duty.  It was noted in January 1997 that the Veteran used nasal spray and that he had a prior history of smoking 120 packs of cigarettes per year.  However, no chronic condition was diagnosed at this time.  A January 2002 private chest X-ray report was interpreted to reflect no acute processes involving the lungs as well.  The chest X-ray was deemed to be within normal limits and the Veteran was felt to have poor inspiratory effort.  An associated record notes that the Veteran's mild restriction was felt to likely be secondary to his obesity and deconditioning.  Brachial congestion was also noted in a subsequent treatment note dated March 2002.  However, the record does not suggest any link to military service or relationship to pneumonia more than 40 years earlier.  

A January 2005 VA treatment record also notes that the Veteran had been experiencing chest congestion and a cough for the past 2 months.  The Veteran was diagnosed with a cold and chest congestion.  Again, no chronic disability was identified that was related to military service or pneumonia from decades earlier.  A June 2006 VA treatment note also fails to discuss a prior history of a chronic respiratory disorder when discussing the Veteran's prior medical history.  However, private treatment notes dated September 2007 and October 2007 do indicate that the Veteran had a diagnosis of chronic obstructive pulmonary disease (COPD).  Subsequent VA treatment records also note a diagnosis of COPD.  

The Veteran was afforded a VA respiratory examination in January 2010.  The Veteran reported that he was hospitalized in 1958 for pneumonia and that his condition had become progressively worse.  Upon reviewing the claims file and examining the Veteran, the examiner concluded that the Veteran indeed suffered from COPD.  The examiner opined that an opinion as to whether this condition was related to the Veteran's in-service pneumonia could not be offered without resort to mere speculation.  The examiner noted that while the Veteran reported an in-service gunshot wound to the chest that resulted in his pneumonia, the records did not confirm this injury and a scar of the chest was not visible at this time.  Furthermore, the Veteran had a 30 plus year history of smoking one and a half to two packs of cigarettes per day, which could also be a causative factor.  

The Veteran was afforded an additional VA examination in December 2011.  The examiner was instructed to not consider the Veteran's reported gunshot wound of the chest as had been done upon examination in January 2010, since service connection for this disability had previously been denied.  It was noted that the Veteran reported being hospitalized for 30 days during service due to pneumonia.  Upon examination, it was determined that the Veteran suffered from obesity, long-term tobacco abuse and he was deconditioned.  While there was a history of pneumonia on one occasion with a long period of hospitalization, there is no clinical or physical evidence that there was significant residual stemming from this.  Chest X-ray did not reveal acute or chronic parenchymal process and pulmonary function studies revealed mild restriction likely related to body habitus.  There was also evidence of elevated right heart pressures raising a concern for pulmonary hypertension - a condition that could lead to dyspnea with exertion.  The examiner concluded that there was no evidence supporting the claim that the Veteran's in-service pneumonia was an etiology for his current condition.  

The Board finds that a preponderance of the above evidence demonstrates that the Veteran's current respiratory disorder (COPD) did not manifest during, or as a result of, active military service, to include as a result of his in-service pneumonia.  While there is clear evidence of pneumonia with hospitalization during service, the evidence suggests that this was an acute and transitory condition that resolved prior to the Veteran's separation from active duty.  A March 1958 record reflects that the lung fields were clear upon X-ray after treatment.  The record also contains no medical evidence of treatment for a respiratory condition for many decades after separation from active duty.  The Veteran has also not alleged treatment for a respiratory condition for many years following separation from active duty.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  In the present case, the lack of medical or lay evidence of symptomatology for a number of decades following separation from active duty tends to suggest that this condition has not existed since service.  

Furthermore, while there is present evidence of COPD, none of the competent evidence of record links this condition to military service or pneumonia.  The January 2010 VA examiner was unable to offer an opinion linking COPD to the Veteran's in-service pneumonia due to his reported gunshot wound of the chest and his extensive history of smoking cigarettes.  However, when instructed to not consider the reported gunshot wound of the chest (since service connection had already been denied for this alleged disability), the VA examiner was able to conclude that there was no evidence suggesting a link to pneumonia.  Rather, the Veteran's mild restriction was likely due to body habitus.  The record contains no other competent evidence suggesting any relationship between the Veteran's current respiratory disability and military service, to include his pneumonia.  As such, the preponderance of the evidence of record demonstrates that service connection for a respiratory condition is not warranted.  

The Board recognizes that the Veteran believes he suffers from a current respiratory condition related to pneumonia during service.  However, the record contains no evidence to suggest that the Veteran has the requisite training or expertise to offer a medical opinion as complex as linking COPD to pneumonia many decades earlier.  As such, the Veteran's assertions are not probative evidence of causation.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a respiratory disorder must be denied.


ORDER

The claim of entitlement to service connection for a respiratory disorder is denied.  


REMAND

The Veteran also contends that he is entitled to service connection for a disability of the right hip, to include as secondary to his service-connected disability of residuals of a lumbar spine injury with compression deformity and degenerative disc disease.  Regrettably, an additional remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

This claim was previously remanded by the Board in May 2010 so that the Veteran could be scheduled for a VA examination of the hips.  The examiner was to opine as to whether it was at least as likely as not that any diagnosed disability of the right hip was causally or etiologically related to the Veteran's service-connected lumbar spine disorder, or, whether it was at least as likely as not that the disorder was causally or etiologically related directly to military service.  

The record reflects that the Veteran was subsequently afforded a VA examination in February 2012.  According to the examiner, the Veteran's right hip condition was the result of his hip joint replacement that was stemming from AVN/osteoarthritis as noted in 2000.  Prior to this replacement, the Veteran had a hip fracture in 1993 that required internal fixation with screws.  These screws were subsequently removed in 1995.  As such, the examiner concluded that the current right hip condition would be the result of the right hip fracture and not as a result of military service, to include his service as a parachutist.  The Board finds that the examination report should be returned to the examiner for clarification of the examiner's opinion on causation and for the examiner to address the aggravation component of a secondary service connection theory of entitlement. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be forwarded to the VA physician that performed the February 2012 VA examination so that an addendum can be provided.  If this examiner is no longer available, then the file should be forwarded to a physician of similar experience and expertise.  A new examination of the Veteran is not required unless deemed warranted by the examining physician.  The examiner is asked to address the following:

(a ) While the current right hip condition is the result of the 1993 right hip fracture, please clarify whether it is at least as likely as not (50 percent or greater probability) that the Veteran's 1993 right hip fracture was CAUSED by his service-connected lumbar spine disability.  

(b)  Please also address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right hip disability/1993 right hip fracture was AGGRAVATED by his service-connected lumbar spine disability.  If such aggravation is found, the examiner should determine: (1) the baseline manifestations of the Veteran's right hip disability absent the effect of aggravation; and (2) the increased manifestations that are proximately due to the service-connected lumbar spine disability.

A complete rationale for all opinions offered must be provided.  If an opinion cannot be provided without resorting to mere speculation, the examiner must provide a full explanation for why this is so.  

2.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


